Title: From Thomas Jefferson to James Sullivan, 12 August 1808
From: Jefferson, Thomas
To: Sullivan, James


                  
                     Sir 
                     
                     Monticello Aug. 12. 08.
                  
                  Your letter of July 21. has been recieved some days; that of July 23. not till yesterday. some accident had probably detained it on the road considerably beyond it’s regular passage. in the former you mention that you had thought it adviseable to continue issuing certificates for the importation of flour until you could hear farther from me; & in the latter that you will be called from the capital in the fall months after which it is your desire that the power of issuing certificates may be given to some other, if it is to be continued.
                  In mine of July 16. I had stated that, during the two months preceding that, your certificates, recieved at the Treasury, amounted, if I rightly recollect, to about 60,000. barrels of flour, & a proportionable quantity of corn. if this whole quantity had been bona fide landed & retained in Massachusets, I deemed it certain there could not be a real want for a considerable time; & therefore desired the issues of certificates might be discontinued. if, on the other hand, a part has been carried to foreign markets, it proves the necessity of restricting reasonably this avenue to abuse. this is my sole object, and not that a real want of a single individual should be one day unsupplied. in this I am certain we shall have the concurrence of all the good citizens of Massachusets, who are too patriotic and too just to desire, by calling for what is superfluous, to open a door for the frauds of unprincipled individuals who, trampling on the laws, and forcing a commerce shut to all others, are enriching themselves on the sacrifices of their honester fellow-citizens: sacrifices to which these are generally & willingly submitting, as equally necessary whether to avoid or to prepare for war.
                  Still further however to secure the state against all danger of want, I will request you to continue issuing certificates, in the moderate way proposed in your letter, until your departure from the capital as before stated, when I will consider it as discontinued or make another appointment if necessary. there is the less risk of inconvenience in this, as, by a letter from the Secretary of the Treasury of May 20. the Collectors were advised not to detain any vessel, the articles of whose lading were so proportioned as to give no cause of suspicion that they were destined for a foreign market. this mode of supply alone seems to have been sufficient for the other importing states, if we may judge from the little use they have made of the permission to issue certificates.
                  Should these reasonable precautions be followed, as is surmised in your letter of July 21. by an artificial scarcity with a view to promote turbulence of any sort or on any pretext, I trust for an ample security against this danger, to the character of my fellow citizens of Massachusets, which has, I think been emphatically marked by obedience to law, & a love of order. and I have no doubt that whilst we do our duty, they will support us in it. the laws enacted by the general will have made it our duty to have the embargo strictly observed for the general good; & we are sworn to execute the laws. if clamour ensue, it will be from the few only, who will clamour whatever we do.    I shall be happy to recieve the estimate promised by Your Excellency, as it may assist to guide us in the cautions we may find necessary. and here I will beg leave to recall to your attention to a mere error of arithmetic in your letter of July 23. the quantity of flour requisite on the data there given would be between thirteen & fourteen thousand barrels per month. I beg you to accept my salutations & assurances of high respect & consideration.
                  
                     Th: Jefferson 
                     
                  
               